Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  


          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-3 and 9-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 1 is indefinite for respectively reciting a connector interface configured to be reversibly connected to an MPO interface of an optical module, since from the claim 
Claims 3 and 9-20 are rejected because of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Gniadek” et al., US 20160259135 A1. 
With regard to claim 1., Gniadek teaches a multi-fiber push-on (MPO) connector apparatus (see figs. 1-30 and pa. 0002 and 0054, 0064..), comprising: 
an MPO connector 10 (pa. 0042) comprising: 
a main body configured to accept an optical fiber 1 therein (clearly shown in at least figs. 1-2), and including a connector interface 14 configured to be reversibly connected to an MPO interface of an optical module 12 (clearly shown in at least figs. 1-2); a locking mechanism including: locking elements 34a configured to lock the MPO connector with the optical module 12 (see figs. 1-2 and pa. 0045); and a pull-to-release housing configured to allow removal of the MPO connector from the optical module (see pa. 0044); and an elongated channel (see at least figs. 1-4, the long channel where the key 30 being inserted), wherein the pull-to release housing and the main body define a slot therebetween in which to retract the pull-to-release housing (clearly shown in at least figs. 1-4); and a locking key including a top section and a flexible elongated section extending from the top section (see at least figs. 4-5, 7-9 and pa. 0071), the flexible elongated section being configured to be inserted into the elongated channel 

However, Gniadek is silent on the above pull-to-release housing configured to expose the locking elements to allow removal of the MPO connector from the optical module and in the embodiment of figs 1-4, the above locking key is T-shape locking key.  Nonetheless, Gniadek’s locking and unlocking mechanism is substantially similar to that of the applicant and though the figure 1 shows uncoupled MPO connector and the optical module 12 (adaptor), nonetheless, once they are coupled the multi-fiber push-on (MPO) connector would function similarly as such configuration provides easy coupling or decoupling of the MPO connector and the optical module.  

2. (Original) The apparatus according to claim 1, wherein the pull- to-release housing is spring-loaded (see fig. 20).  
3. (Original) The apparatus according to claim 1, wherein the elongated channel includes sides, a top, and a bottom, the sides and top being defined by the pull-to-release housing, and the bottom being defined by the main body (see figs. 1-4).
9. (New) The apparatus according to claim 1, wherein the main body includes a boot configured to accept an optical fiber therein (shown in fig. 1, with boot around the ferrule 3).  

11. (New) The apparatus according to claim 1, wherein the connector interface includes alignment holes (see figs. 1-2 and pa. 0045 pins in the holes).  
12. (New) The apparatus according to claim 1, wherein the locking elements include protrusions at a side of the main body (see at least pa. 0042).   
13. (New) The apparatus according to claim 1, wherein the pull-to- release housing is configured to rest in the MPO interface around latches of the MPO interface thereby preventing release of the latches from around the locking elements and thereby locking the connector interface of the MPO connector with the MPO interface preventing release of the MPO connector from the optical module (see at least figs. 1-4 and at least pa. 0044-0045 and 0051).  

18. (New) The apparatus according to claim 1, wherein T-shape locking key is formed from metal (see pa. 0058).  
With regard to claims 14-17 and 19-20, Gniadek teaches that, wherein T-shape locking key can be formed from metal brand or rigid polymer (see  pa. 0059). However, does not explicitly state that it is formed from a plastic, acrylonitrile butadiene styrene, nylon, Polyetherimide, or stainless steel or a copper alloy and  has a thickness in a range of 0.2 mm to 0.6 mm. Nonetheless, at least plastic, nylon, nylon, and Polyetherimide are known to be types or combinational polymeric materials and stainless steel or a copper alloy are metallic material. Further, Gniadek teaches that 
Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the locking key material of either polymer type or metallic type to be a plastic, acrylonitrile butadiene styrene, nylon, Polyetherimide, or stainless steel or a copper alloy and having a width similar to the above width since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and further since such modification would provide enough hardness and resiliency to the locking key and since are all from the same field of endeavor, the structure and teachings of would have been recognized as being in the pertinent art and the motivation would have been to combine known elements/methods to achieve a predictable result.  
     
Claims 1-3 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et. al. US 20120177335 A1, and further in view of “Gniadek” et al., US 20160259135 A1. 
With regard to claim 1, Lee teaches a multi-fiber push-on (MPO) connector apparatus (see figs. 1-5 and pa. 0001), comprising: 
  connected to an MPO interface of an optical module 21; a locking mechanism including: locking elements configured to lock the MPO connector with the optical module (see at least abstract, noting that the “optical module” being receptacle); and a pull-to-release housing configured to expose the locking elements to allow removal of the MPO connector from the optical module (see at least figs 1-4 and pa. 0003); and an elongated channel, wherein the pull-to release housing and the main body define a slot (see fig. 5) therebetween in which to retract the pull-to-release housing (see at least figs 1-4 and pa. 0003); and
 a locking key 100 including a top section 120 and a flexible elongated section 110 extending from the top section (see at least figs 1-5, item 100 and pa. 0016), the flexible elongated section 100 being configured to be inserted into the elongated channel and the top section of the locking key being configured to rest in the slot (shown in  fig. 5, slot in between the pull-to release housing and the main body) so that retraction of the pull-to-release housing is restricted by the top section of the locking key, thereby preventing unlocking of the MPO connector from the optical module (see at least figs 1-5, and at least abstract).  
	However, Lee is silent on the above connector interface 3 configured to be reversibly connected to an MPO interface of an optical module 21; and that the above locking key is T shaped and is designed as a locking key of the MPO connector.  
	Gniadek teaches a multi-fiber push-on (MPO) connector apparatus (see figs. 1-30 and summary) with a locking key (630) with a  connector interface configured to be Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Lee’s locking pin in a T shaped that its surface can be rested against the surface 5a of it housing structure rather than in a spring shape as designed, since such alternative shape may be less costly, and easily be inserted in the MPO slot.  Noting that with regard to the limitation the connector interface configured to be reversibly connected to an MPO interface of an optical module, the specification is devoid of specifying what is meant by this limitation as the applicant has not disclosed that such reversible connection solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the above connector interface disclosed by Gniadek or Lee.  

The combination teachings Lee and Gniadek with analogous motivation and arguments presented above is applicant in the rejection of the dependent claims as follows:
With regard to claim 2, Gniadek further teaches wherein the pull- to-release housing is spring-loaded (clearly shown in at least fig. 15).  
3. (Original) The apparatus according to claim 1, wherein the elongated channel includes sides, a top, and a bottom, the sides and top being defined by the pull-to-release housing, and the bottom being defined by the main body (see at least figs 1 and 
9. (New) The apparatus according to claim 1, wherein the main body includes a boot configured to accept an optical fiber therein (shown in fig. 1, with boot around the ferrule 3).  
18. (New) The apparatus according to claim 1, wherein T-shape locking key is formed from metal (see pa. 0058).  

With regard to claim 10, Gniadek further teaches, wherein the connector interface includes alignment pins (see figs. 1-2 and pa. 0045).   
With regard to claims 11-20, Gniadek further teaches:
11. (New) The apparatus according to claim 1, wherein the connector interface includes alignment holes (see figs. 1-2 and pa. 0045 pins in the holes).  
With regard to claim 10, Gniadek further teaches, wherein the connector interface includes alignment pins (see figs. 1-2 and pa. 0045).   
11. (New) The apparatus according to claim 1, wherein the connector interface includes alignment holes (see figs. 1-2 and pa. 0045 pins in the holes).  
12. (New) The apparatus according to claim 1, wherein the locking elements include protrusions at a side of the main body (see at least pa. 0042).   
13. (New) The apparatus according to claim 1, wherein the pull-to- release housing is configured to rest in the MPO interface around latches of the MPO interface thereby preventing release of the latches from around the locking elements and thereby locking the connector interface of the MPO connector with the MPO interface preventing 

With regard to claims 14-17 and 19-20, Gniadek teaches that, wherein T-shape locking key can be formed from metal brand or rigid polymer (see  pa. 0059). However, does not explicitly state that it is formed from a plastic, acrylonitrile butadiene styrene, nylon, Polyetherimide, or stainless steel or a copper alloy and  has a thickness in a range of 0.2 mm to 0.6 mm. Nonetheless, at least plastic, nylon, nylon, and Polyetherimide are known to be types or combinational polymeric materials and stainless steel or a copper alloy are metallic material. Further, Gniadek teaches that 
polymeric materials of which the key may be constructed, may be resilient (see pa. 0054) may be formed of rigid polymers or metals, for example.  In general, any type of substantially rigid material may be used.  The material should have a rigidity sufficient to retain the necessary engagement between the key and the housing so that the key remains in place except when a force is applied to remove the key (pa. 0058). Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the locking key material of either polymer type or metallic type to be a plastic, acrylonitrile butadiene styrene, nylon, Polyetherimide, or stainless steel or a copper alloy and having a width similar to the above width since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416; and a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), and further since such modification would provide enough hardness and resiliency to the locking key and since are all from the same field of endeavor, 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20120177335 A1
US 20160259135 A1
US 20150177467 A1
US 10520685 B2
JP 2006337637 A
US 20200183093 A1
US 20120213478 A1
US 20170184798 A1
US 20170139158 A1
US 20160177677 A1
US 6464403 B1
US 9907616 B1
US 20190170961 A1
US 20190227244 A1
US 20070160327 A1

US 20170192182 A1
US 20200228166 A1
US 20180329152 A1
US 6130983 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883